This opinion is subject to administrative correction before final disposition.




                               Before
                    MONAHAN, HOUTZ and MYERS
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Carlos H. SANCHEZ
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202100250

                        _________________________

                         Decided: 12 August 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                    Geoffrey G. Hengerer (arraignment)
                         Nicholas S. Henry (trial)

 Sentence adjudged 28 June 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for 14 months, and a bad-conduct discharge.

                             For Appellant:
               Lieutenant Colonel Michael D. Berry, USMC
                 United States v. Sanchez, NMCCA No. 202100250
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2